TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00518-CV
                                       NO. 03-18-00634-CV



                                    James McCoy, Appellant

                                                  v.

           Dale Wainwright, Chairman of the Texas Board of Criminal Justice,
          and Kenneth Green, Disciplinary Captain of the Michael Unit, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
      NO. D-1-GN-17-003083, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               The above-referenced causes each arise from the same trial-court cause, Cause

No. D-1-GN-1-003083, a suit that was dismissed with prejudice under Chapter 14 of the Texas Civil

Practice and Remedies Code. The trial court signed an order dismissing plaintiff’s claims with

prejudice on July 20, 2018. McCoy appealed that judgment, and the appeal was docketed in this

Court as Cause No. 03-18-00518-CV. McCoy also appealed an order denying his “Plaintiff’s

Motion to Extend Time to File Motion to Reinstate or Alternatively Motion to Vacate,” and the

appeal was docketed in this Court as Cause No. 03-18-00634-CV.

               On September 26, 2018, we notified McCoy that our initial review of Cause

No. 03-18-00634-CV indicated that the Court lacks jurisdiction over that matter because he already

has an appeal pending from the final order in the same trial-court case, and in most proceedings, only
one final and appealable judgment may be rendered. In response to our request that McCoy explain

how the Court may exercise jurisdiction over Cause No. 03-18-00634-CV, he filed a motion to

proceed with that appeal and to dismiss Cause No. 03-18-00518-CV. McCoy explained in his

motion that he wished to proceed with his appeal in Cause No. 03-18-00634-CV because “it is the

final, Final Order.” We disagree. The trial court’s July 20, 2018 order dismissed McCoy’s claims

with prejudice for failure to comply with Chapter 14 of the Texas Civil Practice and Remedies Code.

The order states that it “disposes of all claims and all parties and will operate as a FINAL

JUDGMENT.” Appellate courts are required to take at face value an order that includes a finality

phrase clearly and unequivocally stating that it finally disposes of all claims and all parties. See In

re Elizondo, 544 S.W.3d 824, 827-28 (Tex. 2018). Accordingly, the July 20, 2018 order is the final

order in the underlying proceeding.

                 Because McCoy indicates in his motion that he wishes to proceed with an appeal from

the trial-court case, on the Court’s own motion, we consolidate Cause Nos. 03-18-00518-CV and

03-18-00634-CV for all purposes.1 The records filed in Cause No. 03-18-00634-CV shall be

transferred to Cause No. 03-18-00518-CV. The consolidated causes will proceed under the

following style: James McCoy v. Dale Wainwright, Chairman of the Texas Board of Criminal

Justice, and Kenneth Green, Disciplinary Captain of the Michael Unit. Cause No. 03-18-00634-CV

is dismissed.2

       1
           This consolidation of the appeals and dismissal of Cause No. 03-18-00634-CV does
not preclude McCoy from raising any appellate issues related to the trial court’s denial of his
“Plaintiff’s Motion to Extend Time to File Motion to Reinstate or Alternatively Motion to Vacate.”
       2
         We dismiss as moot McCoy’s “Motion to Proceed with Appeal 03-18-00634-CV and
Motion to Dismiss 03-18-00518-CV.”

                                                  2
Before Chief Justice Rose, Justices Field and Toth

03-18-00518-CV        Consolidated

03-18-00634-CV        Dismissed

Filed: November 1, 2018




                                               3